Motion to vacate stay contained in order to show cause of Supreme Court, Albany County, dated December 23, 1986, granted, without costs, upon the ground that Supreme Court had no authority to issue such a stay (Education Law § 6510 [5]).
Affirmation in opposition to said motion treated as an application for stay of order of suspension pending determination of review proceeding, and application granted, without costs, and without prejudice to a motion by respondents to vacate stay in the event petitioner shall fail to file and serve brief and appendix within the time specified by section 800.2 (c) of the rules of practice (22 NYCRR). Casey, J. P., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.